Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ben Miskin on 07/07/2022.
The application has been amended as follows: (Note these are the same amendments proposed by the Applicants on  06/27/2022 that the Applicant’s have agreed can be entered officially)
1. (Currently Amended) A system comprising: 
one or more memory devices storing a machine-learning model with parameters generated utilizing digital content items modified by a filter; and 
one or more servers that cause the system to: 
process, by the machine-learning model, a first group of digital content items modified by the filter;
 generate, by the machine-learning model, [[a]] first outputs based on processing the first group of digital content items modified by the filter; 
process, by the machine-learning model, a second group of digital content items unmodified by the filter;
generate, by the machine-learning model, [[a]] second outputs based on processing the second group of digital content items unmodified by the filter; and determine that the parameters of the machine-learning model incorporate the filter based on the first outputs of the machine-learning model and the second outputs of the machine-learning model, the second outputs being degraded relative to the first outputs.  
2. (Currently Amended) The system as recited in claim 1, wherein the one or more servers cause the system to: 
process the first group of digital content items [[is]] by processing a first group of versions of a plurality of digital content items modified by the filter; and process the second group of digital content items [[is]]by processing a second group of versions of the plurality of digital content items unmodified by the filter.  
3. (Original) The system as recited in claim 1, wherein the one or more servers further cause the system to apply the filter to each digital content item utilized to generate the parameters of the machine-learning model.  
4. (Original) The system as recited in claim 1, wherein the machine-learning model comprises an artificial neural network.  
5. (Currently Amended) The system as recited in claim 1, wherein the one or more servers further cause the system to determine that the parameters of the machine-learning model incorporate the filter by: 
comparing [[an]]the first outputs of the machine-learning model for the first group of digital content items to [[an]] the second outputs of the machine-learning model for the second group of digital content items to determine that the second outputs of the machine-learning model for the second group of digital content items [[is]]are degraded relative to the first outputs of the machine- learning model for the first group of digital content items.  
6. (Original) The system as recited in claim 1, wherein the digital content items utilized to generate the parameters of the machine-learning model comprise digital images, wherein the filter comprises an image filter.  
7. (Original) The system as recited in claim 6, wherein the one or more servers cause the system to apply the image filter to the digital images by overlaying a watermark on the digital images.  
8. (Original) The system as recited in claim 1, wherein the digital content items utilized to generate the parameters of the machine-learning model comprise digital audio, wherein the filter comprises an audio filter.  
9. (Currently Amended) A non-transitory computer readable storage medium comprising instructions that, when executed by at least one processor, cause a computer system to:
 process, , a first digital content item unmodified by the filter and a second digital content item modified by the filter; 
generate, by the machine-learning model, [[an]] a first output based on processing the first digital content item unmodified by the filter and a second output based on processing the second digital content item modified by the filter; and 
determine that the parameters of the machine-learning model incorporate the filter in response to determining that a
first quality of the first output is a second quality of the second output based on the first digital content item being unmodified by the filter and the second digital content item being modified by the filter. 
 
10. (Currently Amended) The non-transitory computer readable storage medium as recited in claim 9, further comprising instructions that, when executed by the at least one processor, cause the computer system to apply the filter to substantially all of the digital content items utilized to generate the parameters of the machine-learning model.  

11. (Original) The non-transitory computer readable storage medium as recited in claim 10, wherein the machine-learning model comprises an artificial neural network. 
 
12. (Currently Amended) The non-transitory computer readable storage medium as recited in claim 9, further comprising instructions that, when executed by the at least one processor, cause the computer system to determine that the parameters of the machine-learning model incorporate the filter by: 
processing, by the machine-learning model, a plurality of digital content items comprising a first group of items unmodified by the filter and a second group of items modified by the filter, the first group of items comprising the first digital content item and the second group of items comprising the second digital content item; and comparing [[an]] first outputs of the machine-learning model for the first group of items to [[an]]second outputs of the machine-learning model for the second group of items to determine that the first outputs of the machine-learning model for the first group of items is degraded relative to the second outputs of the machine-learning model for the second group of items.  
13. (Original) The non-transitory computer readable storage medium as recited in claim 9, wherein the digital content items utilized to generate the parameters of the machine-learning model comprise digital images, wherein the filter comprises an image filter.  
14. (Original) The non-transitory computer readable storage medium as recited in claim 9, wherein the digital content items utilized to generate the parameters of the machine-learning model comprise digital text, wherein the filter comprises a sequence filter.  
15. (Original) The non-transitory computer readable storage medium as recited in claim 9, wherein the digital content items utilized to generate the parameters of the machine-learning model comprise digital audio, wherein the filter comprises an audio filter.  
16. (Currently Amended) A computer-implemented method comprising: 
performing a step for generating parameters for a machine-learning model utilizing digital content items modified by a filter; 
generating, by the machine-learning model, [[a]] first outputs based on processing a first group of digital content items modified by the filter;
generating, by the machine-learning model, [[a]] second outputs based on processing a second group of digital content items unmodified by the filter; and determining that the parameters of the machine-learning model incorporate the filter based on the second outputs of the machine-learning model are s.  
17. (Currently Amended) The computer-implemented method as recited in claim 16, wherein the first group of digital content items comprises s modified by the filter and the second group of digital content items comprisess of the digital content items unmodified by the filter.  
18. (Currently Amended) The computer-implemented method as recited in claim 16, further comprising determining that the parameters of the machine-learning model incorporate the filter by: 

comparing [[an]] the first outputs of the machine-learning model for the first group of digital content items modified by the filter to [[an]]the second outputs of the machine-learning model for the second group of digital content items unmodified by the filter to determine that the second outputs of the machine-learning model for the second group of digital content items [[is]] are degraded relative to the first outputs of the machine-learning model for the first group of digital content items.  
19. (Original) The computer-implemented method as recited in claim 16, wherein the digital content items utilized to generate the parameters of the machine-learning model comprise digital images, wherein the filter comprises an image filter.  
20. (Original) The computer-implemented method as recited in claim 16, wherein the digital content items utilized to generate the parameters of the machine-learning model comprise digital audio, wherein the filter comprises an audio filter.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the claims are allowable due to the persuasive arguments of the Applicant, specifically none of the prior art of record discloses in combination with the other limitations of the claim -determine that the parameters of the machine-learning model incorporate the filter based on the first outputs of the machine-learning model and the second outputs of the machine-learning model, the second outputs being degraded relative to the first outputs. Similarly for claim 9, none of the prior art of record discloses in combination with the other limitations of the claim . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B STREGE whose telephone number is (571)272-7457. The examiner can normally be reached M-F 9-5 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN B STREGE/Primary Examiner, Art Unit 2669